     Case 4:19-cr-00150-RSB-CLR Document 218 Filed 02/11/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA               )
                                       )        CASE NO: 4:19cr150
             v.                        )
                                       )
WORLD MINING AND OIL SUPPLY,           )
ET AL                                  )

                                      ORDER

      This matter is before the Court on the Motion for Leave of Absence by Steven

H. Lee, counsel for Plaintiff, from April 1, 2021 through April 6, 2021. After careful

consideration, said Motion is GRANTED, however, the attorney must make

arrangements for other counsel in the event the case is scheduled for a hearing or

trial during such leave.

      SO ORDERED, this 1WK day of February, 2021.




                                           _________________________________________
                                           __________
                                                   _ ________________
                                                                   _____
                                                                   __
                                           &+5,6723+(5
                                           &+5,67232 +(5 L. RAY
                                                             MAGISTRATE -8'*(
                                           UNITED STATES MAGISTRA
                                           SOUTHERN DISTRICT OF GEORGIA
